Appeal by the defendant from a judgment of the County Court, Orange County, (DeRosa, J.), rendered May 27, 2004, convicting him of criminal contempt in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court conducted a sufficient inquiry regarding the assertions made by him in his pro se motion to withdraw his plea of guilty (see People v Fiumefreddo, 82 NY2d 536, 543-544 [1993]; People v Tinsley, 35 NY2d 926, 927 [1974]; People v Felix, 20 AD3d 433 [2005]), and providently exercised its discretion in denying that motion (see People v Gully, 17 AD3d 382 [2005]; People v Charles, 256 AD2d 472, 472-473 [1998]; People v Ellerbe, 237 AD2d 299 [1997]; People v Toney, 215 AD2d 791 [1995]). Rivera, J.E, Florio, Dillon and Garni, JJ., concur.